         Case 2:21-cv-00165-WB Document 31 Filed 09/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JACK JACOBS,                                            CIVIL ACTION
                       Plaintiff,

               v.

 ALEJANDRO MAYORKAS,                                     NO. 21-0165
 SECRETARY, U.S. DEPARTMENT
 OF HOMELAND SECURITY,
                       Defendant.

                                         ORDER

       AND NOW, this 1st day of September, 2021, upon consideration of Defendant’s Motion

for Summary Judgment (ECF 26), Plaintiff’s response thereto (ECF 27), and Defendant’s reply

(ECF 28), IT IS HEREBY ORDERED that the Motion is GRANTED and Plaintiff’s claim is

DISMISSED. The clerk of the court shall mark this case as CLOSED.



                                                  BY THE COURT:


                                                  /s/ Wendy Beetlestone, J.

                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
